Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
 
Examiner’s Note
The amendments for claim 14 in the current claim set received April 28, 2022 do not seem to be based on claim 14 as in the previous claim set received December 13, 2021. The last five clauses in claim 14 in the claim set received December 13, 2021 are not present in the current claim set, and have not been indicated as deleted. The Examiner is unsure if any other parts of claim 14 in the current claim set were amended without indication from claim 14 in the previous claim set received December 13, 2021.  It appears that the amendments to claim 14 in the current claim set were improperly made in relation to an earlier claim set received September 3, 2021, rather than the most recent previous claim set of December 13, 2021.
Further, the Examiner thanks the Applicant for noting on Pg. 8 of their Remarks that the inventor of the Chinese published application used in the prior Office Action mailed 2/1/2022 was cited as “Chen”, but the PTO-892 referred to the inventor as “ZHAO BO”. The Examiner has added a corrected PTO-892 to this instant Office Action that correctly refers to the inventor of the Chinese published application as “CHEN”. The Examiner has also attached another copy of the Chinese published application to clarify the record.
Response to Amendment
The amendment filed April 28, 2022 has been entered.
Claims 14-18 remain pending in the application, and are examined. Claims 19-24 are newly added, and are pending and examined. Claims 1-13 are canceled.
Applicant’s remarks and amendments to the Claims have overcome each and every Specification objection, claim objection, 112(a) rejection, and 112(b) rejection previously set forth in the Final Office Action mailed February 1, 2022. However, it is noted that the amendments for claim 14 in the current claim set received April 28, 2022 do not seem to be based on claim 14 as in the previous claim set received December 13, 2021. As such, claim 14 is objected to below in the Claim Objections section of this instant Office Action.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claims 14, 20, 23, and 24 are objected to because of the following informalities:  
	Regarding claim 14, the amendments for claim 14 in the current claim set received April 28, 2022 do not seem to be based on claim 14 as in the previous claim set received December 13, 2021. The last five clauses in claim 14 in the claim set received December 13, 2021 are not present in the current claim set, and have not been indicated as deleted. The Examiner is unsure if any other parts of claim 14 in the current claim set were amended without indication from claim 14 in the previous claim set received December 13, 2021.  
	Claim 20, Ln. 18 recites, “adding an aliquot of an aqueous solution of an aqueous solution”, which is redundant. It appears that the above needs to be corrected to “adding an aliquot of an aqueous solution”.
	The preambles of claims 23 and 24 are drawn to a method. However, claims 20 and 21, which claims 23 and 24 depend on, respectively, are drawn to an apparatus. Therefore, the preambles of claims 23 and 24 need to be corrected to be drawn to an apparatus.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the monochromatic light source produces" in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “the light comes from a monochromatic light source that produces”.
Claim 20, Ln. 8 recites, “a photodetector”. However, it is unclear whether this photodetector is the same as or different from the photodetector previously recited in claim 14. Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as, “the photodetector”.
Claims 21, 23, and 24 contain similar issues related to the use of the term “a photodetector”, and is similarly rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Translation of CN Pub. No. 106841182; hereinafter Chen; already of record), in view of Salpeter (US Pat. No. 5,550,053; already of record), further in view of Greensted et al. (US Pub. No. 2012/0045369; hereinafter Greensted; already of record) and Reddy et al. (US Pub. No. 2014/0273052; hereinafter Reddy; already of record).

Regarding claim 14, Chen discloses an apparatus for analyzing a water sample for both silica and phosphate content (Pg. 1 Last Para.). The apparatus comprises: 
	an inlet for receiving a stream of the water sample to be tested (Pg. 4 5th-6th Paras., a water sample is connected with a measuring cell of a pipeline, Pg. 4 3rd to Last Para., the water sample comprising silicate and phosphate is passed through the pipeline to the measuring cell). 
	An exit for exhausting the water sample after testing (Pg. 5 3rd Para., the measured sample is passed through a discharge valve to discharge the sample). 
	A flow conduit, providing a liquid flow path from the inlet to the exit (Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., the pipeline is the flow conduit).
	A reaction chamber, located in the flow conduit, sized to retain a predetermined volume of the water sample (Pg. 3 Last Para., measuring cell). The reaction chamber comprises: 
	a sample inlet in liquid communication with the inlet (Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., in order for the water to enter the measuring cell, there must intrinsically be a sample inlet). 
	A sample outlet in liquid communication with the exit (Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., in order for the water to exit the measuring cell via the discharge valve, there must intrinsically be a sample outlet).
	A plurality of reagent inlets (Pg. 4 6th Para., see Fig. 1 at reagent valves 1, 2, 3). and 
	A spectrometry apparatus (Pg. 2 4th Para., the spectral detection unit). 
	A valve for controlling flow through the flow conduit into the reaction chamber (Pg. 2 3rd to Last Para., multiple solenoid valves for controlling different reagents into the measuring cells).
	A plurality of reagent feed systems, each of which is in fluid communication with one of the plurality of reagent inlets (Pg. 4 6th Para., Pg. 2 3rd to Last Para., separate inlet branches are provided for the sulphuric acid or hydrochloric acid reagent, the ammonium molybdate reagent, and the citric acid reagent). and 
	A processor, in communication with the spectrometry apparatus, the valve and the plurality of reagent feed systems (Pg. 2 4th Para., a computer system to control the chemical flow path. The detection result is transmitted to the computer system). The processor is programmed to operate the apparatus to perform, as requested, any one of the following procedures: 
	a silicate content analysis (Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., Pg. 2 4th Para., spectral detection unit, Pg. 5 7th-19th Paras., the initial absorbance A0 is measured, then sulphuric acid/hydrochloric acid is added to the water, then ammonium dimolybdate, and a second absorbance A1 is measured. Then, citric acid is added to the water, and a third absorbance A2 is measured. The absorbance A2-A0 is indicative of the silicate concentration in the water); and 
	a phosphate content analysis (Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., Pg. 2 4th Para., Pg. 5 7th-19th Paras., A1-A2 is indicative of the phosphate concentration in the water, Pg. 4 4th to Last Para.-Pg. 5 6th Para., the online monitoring instrument can calculate the absorbance and solution concentration of phosphate).
	Chen fails to explicitly disclose:
That the spectrometry apparatus comprises a window through which light is directed into the volume of the reaction chamber, and a window through which the light is received by a photodetector;
a calibration feed system to provide a calibration fluid to the flow conduit upstream of the valve;
that the processor is in communication with a database;
that the processor is programmed to operate the apparatus to perform a calibration procedure; and
a silica content analysis.
	Salpeter is in the analogous field of chemical analyzers for measuring the concentration of an analyte in a flow of liquid (Salpeter Col. 1 Lns. 4-10). Salpeter teaches a processor that is programmed to operate an apparatus to perform a calibration procedure (Salpeter Col. 6 Ln. 11-Col. 7 Ln. 9, the computer controls the operation of the system, including the pumps and valves, in order to obtain a calibration curve). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in the apparatus of Chen to be programmed to operate the apparatus to perform a calibration procedure as in Salpeter, as Salpeter teaches that a processor programmed to perform a calibration procedure will result in the automated establishing of a calibration curve (Salpeter Col. 6 Ln. 11-Col. 7 Ln. 9).
	Modified Chen fails to explicitly disclose:
That the spectrometry apparatus comprises a window through which light is directed into the volume of the reaction chamber, and a window through which the light is received by a photodetector;
a calibration feed system to provide a calibration fluid to the flow conduit upstream of the valve;
that the processor is in communication with a database; and
a silica content analysis.
	Greensted is in the analogous field of chemical analyzers for water quality monitoring (Greensted [0002]). Greensted teaches analyzing a water sample for silica content (Greensted [0068]). Greensted further teaches a calibration feed system to provide a calibration fluid to a flow conduit upstream of a valve (Greensted; [0066], [0093], see Fig. 2 at calibration solution inlet 17 for bringing calibration solution from a reservoir to the reactor 4, which is upstream of zero calibration solenoid valve 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the silicate content analysis in the apparatus of modified Chen to be a silica content analysis as in Greensted, as Greensted teaches that silica can be measured by mixing with an ammonium molybdate reagent and detecting the absorbance (Greensted [0068]), as can silicates, as taught by Chen (Chen Pg. 5 7th-19th Paras.). Further, detecting silica content in water is important when the water is fed to boilers, as excess silica can coat and potentially damage the turbine blades (see Salpeter at Col. 1 Lns. 14-20). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flow conduit and the valve in the apparatus of Chen to include a calibration feed system to provide a calibration fluid to the flow conduit upstream of the valve as in Greensted, as Greensted teaches that a calibrant solution can be introduced into a reactor to calibrate the reactor (Greensted [0010]), thereby improving the accuracy of subsequent measurements.
	Modified Chen fails to explicitly disclose:
That the spectrometry apparatus comprises a window through which light is directed into the volume of the reaction chamber, and a window through which the light is received by a photodetector; and
that the processor is in communication with a database.
	Reddy is in the analogous field of measuring analyte concentrations in water (Reddy [0003]). Reddy teaches a spectrometry apparatus comprising a window through which light is directed into the volume of the reaction chamber, and a window through which the light is received by a photodetector (Reddy; [0094]-[0095], see Fig. 7 at reflector portion 395, where water enters, light source 375, window 380, and sensor/detector 370. The light travels from light source 375, through window 380, through water in reflector portion 395, off of reflector element 396, back through the water again, and again through window 380 to sensor/detector 370. The section of window covering the light source can be considered a first window, and the section of window covering the sensor/detector can be considered a second window. Further, [0074] Reddy teaches that the window can be broken into several smaller windows. [0077], the sensor/detector may be a photodetector, [0036], an immobilized reagent interacts with a reactant in the water, and the detector detects the changed energy due to this interaction). Reddy further teaches a processor in communication with a database (Reddy [0036], The optical profiles detected by the sensors can be stored on the controller along with calibration profiles as historical data). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Chen to comprise a spectrometry apparatus comprising a window through which light is directed into the volume of the reaction chamber, and a window through which the light is received by a photodetector as in Reddy, as Reddy teaches that a spectrometry apparatus comprising a reflector and multiple windows can be used to collect and focus reflected light to a sensor, thereby allowing the sensor to detect an optical change in an energy profile from the light source (Reddy; [0038], [0079], [0074], [0094]-[0095]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in the apparatus of modified Chen to be in communication with a database as in Reddy, as Reddy teaches that a processor in communication with a database can be used to store historical data for the optical profiles of water samples (Reddy [0036]).
	Note: The instant Claims contain a large amount of functional language (ex: “for receiving a stream of the water sample…”, “through which light is directed…” “through which the light is received…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 15, modified Chen discloses the apparatus of claim 14. Modified Chen further discloses the inlet (see Claim 14 above at Chen teaching the inlet in Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para.), the valve (see Claim 14 above at Chen teaching the valve in Pg. 2 3rd to Last Para.), and the flow conduit (see Claim 14 above at Chen teaching the flow conduit in Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para.).
	Modified Chen fails to explicitly disclose a heater, positioned in the flow conduit between the inlet and the valve, for selectively heating the water sample passing therethrough.
	Greensted further teaches a heater, positioned in a flow conduit between an inlet and a valve, for selectively heating a water sample passing therethrough (Greensted; [0069], [0093], see Fig. 2 at pre-heater 21 in between inlet 22 and solenoid valve 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inlet, the valve, and the flow conduit in the apparatus of modified Chen to include a heater, positioned in the flow conduit between the inlet and the valve, for selectively heating the water sample passing therethrough as in Greensted. Greensted teaches that a pre-heater can be used to force virtually all of the dissolved gas out of solution, improving the accuracy of the measurement (Greensted [0054]-[0055]).

Regarding claim 16, modified Chen discloses the apparatus of claim 14. Modified Chen further discloses the processor (see Claim 14 above at Chen teaching the processor in Pg. 2 4th Para.).
	Modified Chen fails to explicitly disclose that: 
	each reagent feed system comprises a reagent container and a metering pump, selectively actuated by the processor to provide a predetermined amount of a selected reagent to one of the reagent inlets.
	Greensted further teaches that each reagent feed system comprises a reagent container and a pump that is selectively actuated to provide a predetermined amount of a selected reagent to one of the reagent inlets (Greensted; [0068], see Fig. 2 at peristaltic pumps 3-3’’’’ for selectively providing reagents 13-16 from reservoir to reactor 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in the apparatus of modified Chen so that each reagent feed system comprises a reagent container and a pump that is selectively actuated to provide a predetermined amount of a selected reagent to one of the reagent inlets as in Greensted, the selective actuation performed by the processor. Greensted teaches that selectively actuating the reagents can be used to sequentially perform the proper reaction to measure the absorbance of a desired analyte (Greensted [0068]).
	Modified Chen fails to explicitly disclose that the pump is a metering pump.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pump be a metering pump. The motivation would have been that metering pumps are well known in the art for being able to deliver a precise volume of liquid.

Regarding claim 17, modified Chen discloses the apparatus of claim 14. Modified Chen further discloses the calibration feed system (see Claim 14 above at Greensted teaching the calibration feed system in [0066], [0093], Fig. 2) and the processor (see Claim 14 above at Chen teaching the processor in Pg. 2 4th Para.).
	Modified Chen fails to explicitly disclose that the calibration feed system further comprises a calibration fluid container and a metering pump, selectively actuated by the processor.
	Greensted further teaches a calibration fluid container and a pump that is selectively actuated (Greensted; [0066], [0093], see Fig. 2 at calibration solution inlet 17 for bringing calibration solution from a reservoir to the reactor 4, which is upstream of zero calibration solenoid valve 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the calibration feed system and processor in the apparatus of modified Chen so that the calibration feed system further comprises a calibration fluid container and a pump that is selectively actuated as in Greensted, the selective actuation being performed by the processor. Greensted teaches that a calibrant solution can be introduced into a reactor to calibrate the reactor (Greensted [0010]), thereby improving the accuracy of subsequent measurements.
	Modified Chen fails to explicitly disclose a metering pump.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a metering pump. The motivation would have been that metering pumps are well known in the art for being able to deliver a precise volume of liquid.

Regarding claim 18, modified Chen discloses the apparatus of claim 15. Modified Chen further discloses the flow conduit (see Claim 14 above at Chen teaching the flow conduit in Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para.), the inlet (see Claim 14 above at Chen teaching the inlet in Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para.), the heater (see Claim 15 above at Greensted teaching the heater in [0069], [0093], Fig. 2), and the calibration feed system (see Claim 14 above at Greensted teaching the calibration feed system in [0066], [0093], Fig. 2).
	Modified Chen fails to explicitly disclose that the calibration feed system further comprises a further valve, positioned in the flow conduit between the inlet and the heater, to provide the calibration fluid to the flow conduit upstream of the heater.
	Greensted further teaches a calibration feed system comprising a further valve, positioned in a flow conduit between an inlet and a heater, to provide a calibration fluid to the flow conduit upstream of the heater (Greensted; [0066], [0069], [0093], see Fig. 2 at calibration solution inlet 17 for bringing calibration solution from a reservoir to calibration solenoid valve 7, which is upstream of pre-heater 21, zero calibration solenoid valve 5, and reactor 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flow conduit, the inlet, the heater, and the calibration feed system in the apparatus of modified Chen to include that the calibration feed system further comprises a further valve, positioned in the flow conduit between the inlet and the heater, to provide the calibration fluid to the flow conduit upstream of the heater. Greensted teaches that a calibrant solution can be introduced into a reactor to calibrate the reactor (Greensted [0010]), thereby improving the accuracy of subsequent measurements. Further, having the calibrant solution also pass through the heater, just as the water samples do, will ensure that the calibration occurs at the same temperature as the water samples, improving the accuracy of the calibration.

Regarding claim 19, modified Chen discloses the apparatus of claim 14. Modified Chen further discloses that the light comes from a monochromatic light source that produces near-infrared light at 815 nm (the light is not positively recited, and neither is the light source).
	Further, with regards to the light coming from a monochromatic light source that produces near-infrared light at 815 nm, Salpeter teaches a monochromatic light source that produces near-infrared light at 820 nm (Salpeter; Col. 3 Ln. 63-Col. 4 Ln. 10, Col. 7 Lns. 42-49). A prima facie case of obviousness exists where the claimed amounts do not overlap with the prior art but are merely close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Chen to include that the light comes from a monochromatic light source that produces near-infrared light at 815 nm, as Salpeter teaches that using a light source of 820 nm is suitable for detecting a reduced silicomolybdate complex indicative of the silica content in a sample (Salpeter; Col. 3 Ln. 63-Col. 4 Ln. 10, Col. 7 Lns. 42-49); therefore, using a light source with a wavelength that is only slightly different would be expected to be able to detect silica content in a sample in much the same way, and finding the optimum value for the wavelength would have been a matter of routine experimentation.

Regarding claim 20, modified Chen discloses the apparatus of claim 14. Modified Chen further discloses that the silica content analysis comprises the steps of: 
	providing, in the reaction chamber, a water sample to be analyzed; 
	adding an aliquot of an aqueous solution of ammonium molybdate and an inorganic acid, to react with silica and phosphate in the water sample, producing colored silica and phosphate complexes,3Application Serial No. 16/748,097 
	Response Accompanying RCEpassing light from a light source across the reaction chamber through the water sample containing the colored silica and phosphate complexes to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a first silica value in the database; 
	adding an aliquot of an aqueous solution of oxalic acid to the water sample containing the colored silica and phosphate complexes, to react only with the colored phosphate complexes, which are converted into an optically-inactive phosphate moiety; 
	passing light from the light source across the reaction chamber through the water sample containing the colored silica complexes and the optically-inactive phosphate moiety to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a second silica value in the database; 
	adding an aliquot of an aqueous solution of an aqueous solution of potassium disulfite and 4-(methylamino)phenol hemisulfate salt to the water sample containing the colored silica complexes and optically-inactive phosphate moiety, to react with the colored silica complexes and the optically-inactive phosphate moiety, intensifying the color of the colored silica complexes; 
	passing light from the light source across the reaction chamber through the water sample, containing the more intensely colored silica complexes, to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a third silica value in the database; 
	calculating and reporting, in the processor, the value of the silica content in the water sample from a relationship between the third silica value and at least one of the first and second silica values; and 
	storing in the database, the calculated silica value (as these process steps are not part of the apparatus itself, they are not positively recited. Further, the apparatus of modified Chen appears capable of performing a silica content analysis that includes the above steps, as it contains all of the necessary materials. Still further, these process steps are directed toward a functional/process limitation and are not considered as part of the claimed device structure and are therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).).
	Note: Although the claim as written can be rejected due to the apparatus of modified Chen being capable of performing the above steps, the claim would be allowable subject matter if the steps were incorporated into the processor being programmed to perform the above steps. To incorporate these steps into the processor, the Examiner suggests amending claim 20 to be similar to claim 21, which successfully incorporates the process steps of the phosphate content analysis into the process. As such, the Examiner suggests amending, “The apparatus of claim 14, wherein the silica content analysis comprises the steps of:” to read, “The apparatus of claim 14, wherein the silica content analysis performed in the apparatus by instruction of the processor comprises the steps of:”.

Regarding claim 22, modified Chen discloses the apparatus of claim 14. Modified Chen teaches that the calibration procedure comprises the steps of: 
	providing, in the reaction chamber, a sample of the calibration fluid from the calibration feed system; and 
	performing as determined by the processor, in the reaction chamber, either the silica content analysis or the phosphate content analysis (as these process steps are not part of the apparatus itself, they are not positively recited. Further, the apparatus of modified Chen appears capable of performing a calibration procedure that includes the above steps, as it contains all of the necessary materials. Still further, these process steps are directed toward a functional/process limitation and are not considered as part of the claimed device structure and are therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).).
	Salpeter further teaches a calibration procedure that comprises first allowing the calibration fluid to enter the reaction chamber from a calibration feed system, and then having the processor perform either the silica content analysis or the phosphate content analysis (Salpeter Col. 6 Ln. 11-Col. 7 Ln. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Chen so that the calibration procedure comprises first allowing the calibration fluid to enter the reaction chamber from a calibration feed system, and then having the processor perform either the silica content analysis or the phosphate content analysis as in Salpeter, as Salpeter teaches that performing a silica analysis on a calibration fluid will allow for the establishment of a calibration curve for future analysis (Salpeter Col. 6 Ln. 11-Col. 7 Ln. 9).

Regarding claim 23, modified Chen discloses the apparatus of claim 20. Modified Chen further discloses that the step of providing the water sample to be analyzed is achieved by sub-steps comprising: 
	rinsing the reaction chamber with the water to be sampled by flowing the water to be sampled therethrough; 
	stopping the flow through the reaction chamber of the water to be sampled, retaining a water sample in the reaction chamber; and 
	passing light from a light source across the reaction chamber through the water sample to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a baseline value in the database (as these process steps are not part of the apparatus itself, they are not positively recited. Further, the apparatus of modified Chen appears capable of performing the above process steps, as it contains all of the necessary materials. Still further, these process steps are directed toward a functional/process limitation and are not considered as part of the claimed device structure and are therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).).

Allowable Subject Matter
Claims 21 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Chen, Greensted, Reddy, and Salpeter teach an apparatus similar to that claimed. However, Chen, Greensted, Reddy, and Salpeter do not teach, either alone or in combination with the prior art, the specific steps of the phosphate content analysis, particularly adding an aliquot of an aqueous solution of potassium disulfite and 4-(methylamino)phenol hemisulfate salt to the water sample containing the colored silica and phosphate complexes, to react with the colored silica complexes and the colored phosphate complexes, both of which are converted into more intensely colored complexes.
	Claim 24 would be allowable for depending on claim 21.

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 9-10 of their Remarks that Chen cannot be combined with Greensted to arrive at the claimed invention of claim 14, as Greensted does not mention measuring phosphate content, and is a continuous analyzer device that does not include intermediate measurements. As such, the Applicant asserts that the combination of references needs to be put together without significant modification in order to be obvious. The Examiner respectfully disagrees. The invention of Chen can be modified with Greensted without changing the principle of operation of the invention. Greensted is not relied on for its teaching of a continuous analyzer device or merely measuring silica content. Rather, Greensted has been used to teach that silica content can be measured rather than silicate content, as well as teaching a calibration feed system. For a more detailed explanation, please see the rejection of Claim 14 in the Claim Rejections-35 USC 103 section of this instant Office Action.
Applicant further argues on Pg. 10 of their Remarks that Chen does not teach the use of monochromatic 815 nm light. While the Examiner agrees, this limitation is not positively recited in the claims. Further, if the claim was amended to positively recite monochromatic 815 nm light, this limitation has been taught using Salpeter, which teaches monochromatic 820 nm light, in combination with optimum value case law. For a more detailed explanation, please see the rejection of Claim 19 in the Claim Rejections-35 USC 103 section of this instant Office Action.
Applicant argues on Pg. 10 of their Remarks that Chen and Greensted do not teach first measuring the silica content of a first sample and then measuring the combined silica and phosphate content of a second sample, the difference being based on intense blue coloration. The Examiner agrees that these limitations are allowable as they appear in Claims 20 and 21 of the claim set filed April 28, 2022.

Conclusion                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798